Citation Nr: 1711208	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  11-31 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a refractive error with presbyopia, claimed as vision problems.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from August 1979 to November 1980.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio which denied the Veteran's claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a refractive error with presbyopia.  The Veteran submitted a notice of disagreement in February 2011.  A November 2011 statement of the case (SOC) continued the denial.  Later in November 2011, the Veteran submitted a timely substantive appeal.

In June 2014, the Board remanded the appeal to the agency of original jurisdiction to afford the Veteran a VA examination in conjunction with his claim.  A March 2015 supplemental SOC continued the denial.

This appeal was processed using the Virtual VA and Virtual Benefits Management System paperless claims processing systems.


FINDING OF FACT

The competent and probative medical evidence of record preponderates against a finding that the Veteran suffers from additional disability, to include refractive error with presbyopia, as a result of eye drops administered in conjunction with vision treatment performed by VA in July 2008.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151 for a refractive error with presbyopia have not been met.  38 U.S.C.A. 
§ 1151, 5103, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.358 3.361 (2016).




	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016). 

In this case, VA satisfied its duty to notify via a letter dated December 2010, prior to the initial rating decision in January 2011.  The letter informed the Veteran of what evidence was required to substantiate the claim for compensation under 38 U.S.C.A. § 1151, and of his and VA's respective duties for obtaining evidence.  Accordingly, VA has complied with the duty to notify the Veteran.

In regard to the duty to assist, the record reflects that VA has made reasonable efforts to obtain or assist in obtaining the records relevant to the matter decided herein.  The pertinent evidence associated with the claims consists of service treatment records, VA treatment records, and the Veteran's statements.  Here, VA has adequately discharged its duty to locate records and afforded the Veteran notice and opportunity to submit any identified records that may be in his possession.  The Veteran has not identified any outstanding records that have not been requested or obtained.  The Board therefore finds that VA has met its duty to assist in obtaining the relevant records.

The appeal was previously remanded in June 2014 to afford the Veteran the opportunity for a VA examination.  However, he failed to appear for the January 2015 VA examination.  Following attempts to afford the Veteran the opportunity for further examination, a supplemental SSOC was issued in March 2015.  The Board therefore finds that there has been substantial compliance with the actions requested in the remand.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).  The Board finds no harmful error as the development requested to substantiate the Veteran's claim was ultimately ordered by the Board.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In rendering the previous medical opinion of record, the October 2014 VA examiner addressed the essential contentions of the Veteran, was informed by a review of the claims file, and presented his opinion in the context of the pertinent clinical history.  Thus, the Board finds that the October 2014 VA examination report is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).

As discussed above, the VCAA provisions have been considered and complied with by VA.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran under the VCAA.  The Veteran was provided with a meaningful opportunity to participate in the claims process and has done so by providing evidence and argument.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

In September 2010, the Veteran submitted a claim for vision problems he alleged developed as a result of drops administered during treatment at the VA Medical Center (VAMC) in Seattle in July 2008.  The Veteran stated that his near-sighted vision was fine prior to the application of the drops but severely affected following the treatment.

In January 2011, the Veteran submitted a statement further describing his eye problems.  He stated he experienced problems focusing and was unable to read small print after the application of the drops.  He described using a magnifying glass to read small print.  The Veteran further stated that he had double vision and was afraid to see an eye doctor after his experience in Seattle.  He alleged the doctor was negligent and the drops were too strong.

Optometry progress notes from VAMC Seattle documented the Veteran's visit to the eye clinic on July 30, 2008.  Tropicamide drops were applied to dilate the Veteran's eyes.  Dilation appeared within normal limits in both eyes.  The Veteran was diagnosed with a refractive error.  His corrected visual acuity was 20/20 bilaterally.  An order for spectacles was placed and a two year period was suggested before a check-up appointment.

Previously, in April 2007, the Veteran presented at the Jesse Brown VAMC in Chicago with a complaint of eye irritation, but refused treatment to determine whether a corneal scratch was present. Symptoms improved with irrigation and artificial tears were prescribed.  In July 2007, the Veteran denied eye problems during treatment at the Hines VAMC.

An emergency department nursing note from the Cincinnati VAMC reflects that the Veteran denied vision changes during treatment on September 24, 2008.

In January 2009, the Veteran presented with a complaint of dry eyes.  Examination revealed no tearing or redness in either eye.  He refused artificial tears.  In March 2009, the Veteran underwent an optometry consult at the Cincinnati VAMC. His primary complaint was that headlights bothered his eyes and he requested a pair of eye glasses to address the issue.  No previous injury, surgery, or disease was noted in the ocular history.  The Veteran was refracted to 20/20 vision in both eyes and prescribed glasses.  Refractive error with presbyopia and photobia was noted in both eyes.  The Veteran was advised to use tinted glasses to help with his complaint of photosensitivity.

During treatment at the Washington VAMC in November 2009, the Veteran reported stable but blurry vision beginning in 2007.  

In February 2013, the Veteran presented to the Cincinnati VAMC with a complaint of something under his eyelids.  Treatment records documented the lack of redness, tearing, or foreign bodies.  The Veteran complained of eye irritation, but was able to read newsprint without squinting or difficulty.  An ophthalmology consult was offered, but declined by the Veteran.

An October 2014 VA examination report found that the Veteran did not incur an additional disability as a result of the treatment administered in July 2008 at the Seattle VAMC.  The examiner noted that the July 30, 2008 treatment was uneventful as the Veteran did not have any documented symptoms in response to the drops.  The examiner specifically addressed the claim of worsened visual acuity by noting that the Veteran was refracted eight months after the July 2008 examination and his vision was corrected to 20/20 in each eye at that time.  He concluded that the care provided by the VA did not result in additional disability for the Veteran.

In January 2015, the Veteran failed to appear for further examination in conjunction with his vision claim.

III.  Analysis

When a claimant incurs additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358(a). 

The law provides that compensation may be paid for a qualifying additional disability or qualifying death, not the result of a veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished the veteran when the proximate cause of the disability or death was: (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  38 U.S.C.A. § 1151. 

The regulations provide that benefits under 38 U.S.C.A. § 1151(a) for claims received by VA on or after October 1, 1997, as in this case, for additional disability or death due to hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program, require actual causation not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The additional disability or death must not have been due to the veteran's failure to follow medical instructions.  38 C.F.R. § 3.361. 

It must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health-care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's, informed consent.  To establish the proximate cause of an additional disability or death, it must be shown that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination. Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health-care provider would have foreseen.  38 C.F.R. § 3.361(d). 

In determining whether additional disability exists, a veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other incident in which the claimed disease or injury was sustained (i.e., medical examination, training and rehabilitation services, or work therapy), is compared to the veteran's condition after such treatment, examination or program has stopped.  See 38 C.F.R. § 3.361(b). 

Provided that additional disability is shown to exist, the next consideration is whether the causation requirements for a valid claim have been met. In order to establish actual causation, the evidence must show that the medical or surgical treatment resulted in the veteran's additional disability.  See 38 C.F.R. 
§ 3.361(c)(1).  Furthermore, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause. 

In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been actually caused by, and not merely coincidental to hospital care, medical or surgical treatment, or medical examination furnished by a VA.  Loving v. Nicholson, 19 Vet. App. 96, 100 (2005).  In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been the result of injury that was part of the natural sequence of cause and effect flowing directly from the actual provision of "hospital care, medical or surgical treatment, or examination" furnished by VA and that such additional disability was directly caused by that VA activity.  Id at 101.

Lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Lay witnesses are also competent to testify as to some matters of diagnosis and etiology; when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107 (b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

After reviewing the evidence of record in the present case, the Board finds that the preponderance of the evidence of record is contrary to the Veteran's claim that he incurred an additional disability, to include a refractive error with presbyopia, resulting from eye drops administered during July 2008 treatment at the Seattle VAMC. In order to address the medical issues in this matter, the AOJ sought medical opinions in October 2014 and January 2015.  The October 2014 VA examination report is of record.  The Veteran failed to appear for the January 2015 VA examination. 

As an initial matter, the Board finds that a claim of entitlement to compensation under the provisions of 38 U.S.C. § 1151 is an original compensation claim, and that the appropriate action in this case is to decide the claim based on the evidence of record.  When entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c), as appropriate.  In the present case, no further attempts at obtaining an examination or opinion are necessary.  The Veteran has not provided any explanation for his failure to report for the scheduled examination, despite notification via the June 2014 Board remand that failure to report could be a significant contributor to denial of his claim.  Attempts to reach the Veteran by phone in March 2015 went unanswered.  The March 2015 supplemental SOC again notified the Veteran that failure to report for an examination would result in rating the claim based upon the existing evidence of record.  Accordingly, the Board finds that good cause has not been demonstrated for the failure to report; thus, the claim shall be considered decided based upon the evidence of record.

Turning to the evidence of record, VA treatment records reflect that the Veteran denied eye problems during treatment in July 2007.  At the July 2008 treatment, his eyes were dilated within normal limits in both eyes.  He was diagnosed with a refractive error and his corrected visual acuity was 20/20 bilaterally.  A two year period was suggested before a check-up appointment.  A September 2008 record reflects that the Veteran denied vision changes.  In January 2009, the Veteran presented with a complaint of dry eyes.  Examination revealed no tearing or redness in either eye.  In March 2009, the Veteran was diagnosed with refractive error with presbyopia and photobia.  During treatment in November 2009, the Veteran reported stable but blurry vision.  
The October 2014 VA examiner thoroughly reviewed the Veteran's treatment records and documented treatment as early as 2006 in his report.  Following this comprehensive review of the claims file, the VA examiner clearly stated his medical opinion that the Veteran did not incur an additional disability or worsened visual acuity as a result of the treatment administered on July 30, 2008.

Notably, there is no competent medical evidence of record to the contrary.  The Veteran has not submitted a private medical opinion.  

The evidence purporting to establish a nexus between the treatment and the claimed disability consists of the Veteran's statements.  As noted above, he is competent to provide testimony as to some matters of diagnosis and etiology.  See Jandreau, 492 F.3d at 1376-77.  The Board recognizes that the Veteran has contended that he has additional disabilities related to his July 2008 eye treatment.  Although he is certainly capable of describing the history in this case as well as his symptoms after the dilation, his statements cannot sufficiently and persuasively serve to address questions of causation between VA care and the claimed eye disability pursuant to the provisions of 38 U.S.C.A. § 1151, because this is a complex medical questions beyond the purview of lay knowledge.  See Kahana, 24 Vet. App. 428; see also Jandreau, 492 F.3d at 1376-77.  The considered opinions of the Veteran do not match the probity of, much less outweigh, the judgment of the VA physician based on and supported by a medically informed review of the evidentiary record.  The Board therefore finds that in this case the objective medical evidence, and the VA opinion based thereon, outweighs the opinions, though sincere, of the Veteran. 

Accordingly, the Board concludes that the medical opinion rendered by the VA examiner in October 2014 is more persuasive and probative than the Veteran's lay statements.  The October 2014 VA examination report is based upon a review of the Veteran's medical history and claims folder, as well as citations to specific relevant items therein.  Moreover, the VA opinion provides a supporting rationale.  The Board finds that the VA examiner's opinion is well reasoned and based on an objective, independent review of the relevant evidence and clinical evaluations.  Further, the examiner's opinion has the proper factual foundation and, therefore, is entitled to significant probative weight.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).  Thus, the VA examiner's opinion is more persuasive and probative than the lay evidence to the contrary.

Thus, the probative competent medical evidence establishes that while the Veteran has been diagnosed with a refractive error with presbyopia, this condition is not the result of VA treatment and VA was not negligent in furnishing treatment to the Veteran in July 2008.  Accordingly, the Board concludes that the criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for refractive error with presbyopia caused by eye drops administered during VA treatment are not met.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 53.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for a refractive error with presbyopia is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


